UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-4174



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CHARLES TOBE WOOD, a/k/a Charles James Wood,
a/k/a Toby Wood,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-97-483)


Submitted:   August 18, 1998             Decided:   September 17, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


R. Keith Kelly, Spartanburg, South Carolina, for Appellant. Harold
Watson Gowdy, III, OFFICE OF THE UNITED STATES ATTORNEY, Green-
ville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Wood pled guilty to maintaining an establishment for

the purpose of distributing cocaine base in violation of 21 U.S.C.

§ 856 (1994). The district court sentenced Wood to imprisonment for

151 months, followed by supervised release for three years. His

attorney filed a brief in accordance with Anders v. California, 386

U.S. 738 (1967), addressing whether the district court properly

imposed Wood’s sentence under the Sentencing Guidelines. Counsel

asserts that there are no meritorious grounds for appeal. Wood was

informed of his right to file a pro se supplemental brief, which he

failed to file. Because our review of the entire record reveals no

reversible error, we affirm.

     Wood contends that the district court erred in calculating his

offense level and sentencing him to 151 months’ imprisonment.   The

district court correctly interpreted and applied the guidelines in

ascertaining Wood’s total offense level of 29, criminal history

category of VI, and sentence range of 151-188 months. Because

Wood’s sentence is within the applicable guideline range and the

statutory maximum penalty for his crime, this court lacks authority

to review his sentence. See United States v. Porter, 909 F.2d 789,

794 (4th Cir. 1990).

     In accordance with Anders, we have examined the entire record

in this case and find no reversible error. We therefore affirm

Wood’s sentence. This court requires that counsel inform his client


                                2
in writing of his right to petition the Supreme Court of the United

States for further review. If the client requests that a petition

be filed, but counsel believes that such a petition would be friv-

olous, then counsel may move in this court for leave to withdraw

from representation. See Local Rule 46(d). Counsel’s motion must

state that a copy thereof was served on the client. See id. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court, and

oral argument would not aid the decisional process.




                                                          AFFIRMED




                                3